SEPARATE CONCURRING OPINION.
When this case was submitted I entertained considerable doubt as to the sufficiency of the complaint to charge any offense against the statute of Nebraska set out in the majority opinion. After a careful consideration of the statute and the Smith case (109 Neb. 579), I am persuaded that an offense against the statute is charged in that it is alleged in the complaint that petitioner entered the bank building with intent to steal, etc., by violence. The complaint seemingly makes the stealing itself the gravamen of the charge after alleging that petitioner had entered the bank with intent to steal by violence. Under the Smith case facts essential to a violation of the statute are alleged in the complaint. The fact that any money or property was obtained is manifestly immaterial. The allegation that petitioner put certain persons in fear without alleging that such persons were in charge of or connected with said bank is not a sufficient allegation under that portion of the statute. But it was unnecessary to allege any putting in fear, since it was alleged that petitioner entered the bank with intent to steal by violence.
The complaint is as poorly drawn as the statute, but I have concluded that it includes, within its four corners, *Page 367 
all the allegations essential to charge the offense of entering a bank with intent to steal by violence.
With this statement, I concur in the majority opinion.